         Case 1:17-cv-01789-DLC Document 251 Filed 10/05/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE                         :
COMMISSION,                                     :
                                                :
                                                :
      Plaintiff,                                :
                                                                Case No. 17-CV-1789(DLC)
                                                :
                          v.                    :               DECLARATION OF DAVID J.
                                                :               GOTTESMAN IN SUPPORT OF
LEK SECURITIES CORPORATION,                     :               PLAINTIFF SEC’S DAUBERT
SAMUEL LEK, VALI MANAGEMENT                     :               MOTION TO EXCLUDE THE
PARTNERS dba AVALON FA LTD,                     :               TESTIMONY AND OPINIONS
NATHAN FAYYER, and SERGEY                       :               OF
PUSTELNIK,                                      :               ROGER S. BEGELMAN
                                                :
              Defendants.                       :
________________________________________________:

I, David J. Gottesman, declare as follows:

       1.      I am admitted pro hac vice as counsel for plaintiff Securities and Exchange

Commission (the “SEC”) in this action.

       2.      I have personal knowledge of the facts presented in this declaration based upon

my review of documents relevant to this litigation. I respectfully submit this declaration in

support of the SEC’s Daubert Motion to Exclude the Testimony and Opinions of Roger S.

Begelman.

       3.      Attached hereto as Exhibit 1 is a true and correct copy of the Expert Report of

Roger S. Begelman, dated March 16, 2018, which was previously marked as SEC Deposition

Exhibit 695.

       4.      Attached hereto as Exhibit 2 is a true and correct copy of relevant excerpts from

the deposition of Andrew Shapiro, which was held on January 31, 2018.
        Case 1:17-cv-01789-DLC Document 251 Filed 10/05/18 Page 2 of 3



       5.     Attached hereto as Exhibit 3 is a true and correct copy of relevant excerpts from

the deposition of Roger S. Begelman, which was held on August 21, 2018.

       6.     Attached hereto as Exhibit 4 is a true and correct copy of relevant excerpts from

the deposition of Nicolas Louis, which was held on March 9, 2018.

       7.     Attached hereto as Exhibit 5 is a true and correct copy of the relevant excerpts

from the deposition of Samuel Lek, which was held on February 27, 2018.

       8.     Attached hereto as Exhibit 6 is a true and correct copy of a document

previously marked as SEC Deposition Exhibit 59.

       9.      Attached hereto as Exhibit 7 is a true and correct copy of the Declaration of Erin

Smith, dated October 4, 2018.

       10.    Attached hereto as Exhibit 8 is a true and correct copy of a document

previously marked as SEC Deposition Exhibit 608.

       11.    Attached hereto as Exhibit 9 is a true and correct copy of documents

previously marked as SEC Deposition Exhibits 631-648.

       12.    Attached hereto as Exhibit 10 is a true and correct copy of a document

previously marked as SEC Deposition Exhibit 610.

       13.    Attached hereto as Exhibit 11 is a true and correct copy of a document

previously marked as SEC Deposition Exhibit 667.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct to the best of my knowledge,

information, and belief.

Executed on: October 5, 2018.
                                                           /s/ David J. Gottesman




                                               2
        Case 1:17-cv-01789-DLC Document 251 Filed 10/05/18 Page 3 of 3



                                   CERTIFICATE OF SERVICE


       I hereby certify that on October 5, 2018, a true and correct copy of the above document

was served on all counsel of record by filing this document using the CM/ECF system.


                                                   /s/ David J. Gottesman




                                               3
